22 N.Y.2d 950 (1968)
In the Matter of the Claim of Frederick Reeves, Respondent,
v.
Charles Pfizer & Co., Inc., et al., Appellants, and Special Fund for Reopened Cases, Respondent. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 9, 1968.
Decided October 17, 1968.
John E. Knauf for appellants.
James P. Lynch and John M. Cullen for Special Fund for Reopened Cases, respondent.
Louis J. Lefkowitz, Attorney-General (Morris N. Lissauer, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs. Following the closing of the case on October 27, 1958, the employer continued to pay claimant his full wages, although he was unable to do the work he had performed prior to the accident. These payments, therefore, constituted advance payments of compensation, and were made within three years of the reopening of the case. Hence, the Fund for Reopened Cases is not liable under section 25-a of the Workmen's Compensation Law, and the board properly rescinded its original order and cast liability upon the employer and carrier (Matter of Tremblay v. Warren County Westmount Sanatorium, 24 A D 2d 658; Matter of Dorfer v. Summerhays & Sons Corp., 286 App. Div. 1053, mot. for lv. to app. den. 309 N.Y. 1032).